     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 1 of 23



                   United States District Court
                    District of Massachusetts

                                    )
VIKEN DETECTION CORPORATION,        )
                                    )
         Plaintiff,                 )
                                    )
         v.                         )    Civil Action No.
                                    )    19-10614-NMG
VIDERAY TECHNOLOGIES INC. and       )
PAUL E. BRADSHAW,                   )
                                    )
         Defendants.                )
                                    )

                         MEMORANDUM & ORDER

GORTON, J.

    Viken Detection Corporation (“Viken” or “plaintiff”) filed

a complaint against Videray Technologies Inc. (“Videray”) and

its founder and president, Paul Bradshaw (“Bradshaw”)

(collectively “defendants”), alleging that Bradshaw

misappropriated confidential information of Viken when he left

the company to form Videray and to produce and market a

competing product using that information.       Viken asserts that

defendants’ conduct constitutes a violation of 1) the Defend

Trade Secrets Act (“the DTSA”), 18 U.S.C. § 1836(b)(1), and 2)

the Computer Fraud and Abuse Act (“the CFAA”), 18 U.S.C. § 1030,

as well as 3) misappropriation of trade secrets under M.G.L. c.

93, §§ 42 and 42A, 4) breach of contract, 5) breach of the duty

of loyalty and 6) tortious interference with contracts.



                                  -1-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 2 of 23



     In April, 2019, Viken filed a motion for a temporary

restraining order and a preliminary injunction enjoining

defendants and their agents and employees from: 1) using and/or

disclosing Viken’s trade secrets or other confidential

information; 2) proceeding with the commercialization, sale,

marketing and development of Videray’s competing product; and 3)

destroying any potentially relevant information, including but

not limited to data in defendants’ business and personal email

accounts, Dropbox accounts, cellular telephones and business and

personal computers and components which relate to handheld X-ray

backscatter imagers.

     Viken also sought an order directing defendants to return

to plaintiff all confidential and proprietary information

acquired during their confidential relationship with Viken or

obtained from another having a confidential relationship with

Viken.    Shortly thereafter, this Court denied the motion for a

temporary restraining order but scheduled a hearing on the

motion for a preliminary injunction.      For the reasons that

follow, the motion for a preliminary injunction will be denied.

I.   Background

     A.    The Parties

     Viken is a Delaware corporation with its principal place of

business in Newton, Massachusetts.      Prior to February, 2019, it

was named Heuresis Corporation.     Viken produces and sells hand-

                                  -2-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 3 of 23



held x-ray scanners used by law enforcement and security

professionals to discover concealed explosives, narcotics and

other contraband quickly and cost-effectively.       Among Viken’s

main products is the HBI-120, which is an ergonomic, hand-held

x-ray backscatter imaging device.

    Videray is alleged to be a Delaware corporation with its

principal place of business in Boston, Massachusetts.         Bradshaw

is allegedly a resident of Hull, Massachusetts, and the founder

and president of Videray.    He is also a former employee of

Viken.   Videray has developed the PX1 which is a hand-held x-ray

backscatter imager.

    B.    Bradshaw’s Employment with Viken

    Viken hired Bradshaw in November, 2013, as its Director of

Engineering.   He also allegedly acted as Viken’s Information

Technology (“IT”) Administrator during his time at the company.

At some point during his employment, Bradshaw and six other

employees were assigned to a team to develop the HBI-120.         Dr.

Peter Rothschild, Viken’s physicist and Chief Technology

Officer, led this team in developing the HBI-120 which took over

two years and cost millions of dollars.

    As part of his role on that team and as Viken’s Director of

Engineering, Bradshaw had access to the company’s proprietary

and confidential information regarding the design, performance,

marketing and strategic plan for the HBI-120, as well as

                                  -3-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 4 of 23



potential modifications, improvements and design changes to that

device.   That information was stored electronically on Viken’s

server and on certain employee computers which were subject to

access restrictions and password protection.       In his capacity as

IT Administrator, Bradshaw was also allegedly charged with

implementing and overseeing most or all of the electronic access

controls used to protect the HBI-120 proprietary and

confidential information.

    In addition to storing proprietary and confidential

information on his desktop computer and laptop, Bradshaw also

stored nearly 1,800 files related to the manufacturing, design

and cost of the HBI-120 in his personal Dropbox account.         He

also maintained files related to the plans for other Viken

products in his personal Dropbox, including trade secrets with

respect to Viken’s x-ray fluorescence systems.       That account

also contained nearly 1,000 files that are allegedly

confidential property of American Science & Engineering

(“AS&E”), the company for which both Bradshaw and Dr. Rothschild

worked before joining Viken.

    Other employees on Viken’s research and development team

purportedly had access to the files in Bradshaw’s Dropbox

account, including Dr. Rothschild, and the former CEO of Viken

(then known as Heuresis), Henry Grodzins (“Grodzins”), who was

also aware that Bradshaw was using his Dropbox account to store

                                  -4-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 5 of 23



sensitive information.    The current CEO of Viken, Jim Ryan,

attests, however, that he is not aware that anyone at the

company previously knew that Bradshaw stored sensitive Viken

documents in his personal Dropbox account.

    Viken requires all new employees to sign a nondisclosure

agreement (“the NDA”) to further ensure protection of its trade

secrets and confidential information.      Bradshaw signed the NDA

as a condition of his employment.       Pursuant to that contract, he

agreed that

    [a]t all times, both during my employment by [Viken]
    and after its termination for whatever reason, I will
    keep in strictest confidence and trust all Proprietary
    Information, and I will not use or disclose any
    Proprietary Information without the written consent of
    the Company, except as may be necessary in the
    ordinary course of performing my duties to the
    Company.

The NDA defines “Proprietary Information” as including, among

other things,

    (i) information relating to products, inventions,
    materials, compounds, discoveries, trade secrets,
    know-how, improvements, developments, methods,
    designs, algorithms, techniques, processes, formulas,
    strategies, software and documentation, and computer
    programs of the Company . . . , (ii) reports, studies,
    data, plans, forecasts, projections, financial
    statements, budgets, business forms, contract forms,
    licenses, prices, costs, and lists of (and other
    information relating to) investors, customers,
    clients, suppliers and employees of the
    Company . . . , [and] (iii) information relating to
    transactions or prospective transactions involving the
    Company . . . .

    Bradshaw also agreed that

                                  -5-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 6 of 23



    [i]n the event of the termination of my employment by
    me or by the Company for any reason, I will deliver to
    the Company all documents, notes, drawings,
    specifications, data, and other materials of any
    nature pertaining to my work with the Company and/or
    containing Proprietary Information (and delete all
    electronic copies of such documents, notes, drawings,
    specifications, data and other materials from any
    personal computers and other electronic storage
    devices that I own or control), and I will not retain
    any copies of the foregoing.

    Furthermore, he agreed that during his employment and for a

period of one year thereafter, he would not 1) recruit or

solicit for employment an employee of Viken or an affiliate of

the company (or a former employee within his or her one-year

grace period) or 2) interfere with Viken’s business

relationships with other persons or companies by inducing or

attempting to induce a person or company to refrain from or

discontinue doing business with Viken.      Finally, he agreed that

damages at law would be an insufficient remedy to Viken in the

event of a breach of the NDA and that it could obtain immediate

injunctive relief to restrain the breach or threatened breach of

the agreement or to specifically enforce any of its terms.

    C.   The Alleged Misconduct

    In June, 2017, Katie McCabe (“McCabe”), a former employee

of Viken, informed the company that while Bradshaw was still

working at Viken, he told her that he planned to leave and start

a new company that would produce and sell a competing product.

She also alleged that Bradshaw met with a potential investor

                                  -6-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 7 of 23



while employed at Viken to solicit funds for his new company.

He also purportedly solicited co-workers at Viken to join him at

his new company and that as part of that solicitation, he

accessed confidential salary and equity information from Viken’s

protected server to induce the employees to join him.         She also

alleged that Bradshaw failed to share customer feedback with

Viken as to potential product improvements while telling his co-

workers that his new product would include those improvements.

She told Viken that Bradshaw asked other employees to help him

collect confidential Viken customer information for use at his

new company.   Finally, Bradshaw apparently told McCabe that, in

reference to a computer on which he kept proprietary and

confidential information about the HBI-120, “I have everything I

need”.   Bradshaw denies those allegations but at least one other

employee of Viken has verified McCabe’s assertions.

    In May or June, 2017, as a result of McCabe’s allegations,

Viken terminated Bradshaw’s employment.      A few days later,

however, then-CEO Grodzins offered to reinstate Bradshaw because

he believed that McCabe was lying or exaggerating about

Bradshaw’s alleged misconduct.     Bradshaw alleges that Dr.

Rothschild was aware that he was asked to return to Viken.

Bradshaw refused the offer of reemployment and has also declined

to sign a proffered non-compete agreement with Viken on two

occasions since leaving the company.

                                  -7-
       Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 8 of 23



       Viken alleges that within two months of leaving the

company, Bradshaw formed Videray.         Videray has developed and is

about to market the PX1 which apparently has the same external

design, ergonomics and operating characteristics as Viken’s HBI-

120.   Viken alleges that the PX1 1) is the same size and shape,

2) uses approximately the same x-ray energy and power and 3)

likely achieves the same x-ray shielding requirements for user

safety as the HBI-120 by using

       a combination of Viken trade secrets involving
       characteristics of the X-ray anode, X-ray shielding
       material (alloy), and source-detector geometry.

       Viken asserts that it first learned about Videray’s

development of the PX1 in March, 2019, and that the PX1

includes certain design modifications that were taken from

confidential Viken documents which Videray advertises as

product advantages on its website.         Those modifications

include 1) increased power by upgrading to “140 [keV]”, 2)

providing “[i]mage analysis and processing . . . object

recognition capability” and 3) using a touch screen

interface with additional buttons to control the device.

Viken purportedly maintained those design modifications as

trade secrets for possible future use and Bradshaw had

access to that information during his employment with

Viken.   Plaintiff refers to the files maintained in

Bradshaw’s personal Dropbox account (which it discovered

                                    -8-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 9 of 23



through a forensic examination of Bradshaw’s old laptop

left with Viken after his separation from the company) as

evidence that he misappropriated and misused proprietary

and confidential information after he left Viken.

    In March, 2019, Viken was informed by its distributor in

Asia that Videray was bidding on a Vietnam tender which was

still open at that time.    It also learned from a representative

of the National Aeronautics and Space Administration that

Videray had an open order for an initial 100 units of the PX1.

Viken believes that a Chinese company called Nuctech may be

supplying that order based on Bradshaw’s past contacts with the

company while employed with Viken which defendants deny.

    D.   The Parties’ Arguments and Relevant Affidavits

    Viken asserts that Bradshaw misappropriated proprietary and

confidential information with respect to the HBI-120 in order to

develop and market a competing product in violation of trade

secret law and various provisions of his NDA.       It submits that

the use and dissemination of that confidential information will

cause irreparable harm to Viken because it will no longer enjoy

the competitive advantage of those trade secrets.        It thus seeks

a preliminary injunction to restrain defendants’ further use of

those trade secrets and the production and sale of any products

developed using that proprietary and confidential information.



                                  -9-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 10 of 23



    Defendants respond that Bradshaw never solicited funds from

investors or employees to join his new company while at Viken.

Nor did he access any computers or confidential information

without authorization or fail to share customer feedback with

Viken about its products.     Defendants assert that McCabe’s

allegations as to Bradshaw’s alleged misconduct are false and

that he was wrongfully terminated.        They also maintain that

Bradshaw deleted all Viken files from his personal Dropbox

account upon his termination and did not continue to have access

to those files after his separation from the company.         They

submit that his Dropbox account only contained non-confidential

manufacturing data which were sent to suppliers.

    Defendants aver that they developed the PX1 without the use

of Viken’s proprietary and confidential information.         They claim

that the PX1 uses x-ray anode characteristics, x-ray shielding

materials and source-detector geometry different from the HBI-

120 and that the general size, shape, power usage and general

weight of a x-ray scanner are not protectable trade secrets

because they are generally known information in the industry.

Moreover, x-ray shielding requirements cannot be a trade secret

because they are mandated by law.        Defendants submit that both

the HBI-120 and the PX1 share the same external design elements

of the AS&E Mini-Z which was developed by Bradshaw and Dr.

Rothschild while they worked together at AS&E.        They also assert

                                  -10-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 11 of 23



that the alleged confidential improvements of 1) increased x-ray

energy, 2) improved image analysis and 3) using buttons to

control the device were not confidential ideas but rather goals

or aspects shared by all competitors in the industry.

Defendants conclude that this suit is merely an attempt by Viken

to stifle competition and to force Videray out of business.

    Finally, defendants declare that Viken comes to this Court

with unclean hands and thus its motion for injunctive relief

should be denied as a matter of equity.       They argue that

Rothschild engaged in misconduct while working at AS&E,

including by misappropriating proprietary information of AS&E,

forming a business plan for Viken (then known as Heuresis) while

at AS&E and soliciting Bradshaw to join his new company while at

AS&E in violation of his non-solicitation agreement.         Dr.

Rothschild denies those allegations of impropriety.

    In support of their arguments, defendants submitted the

sworn affidavit of Lee Grodzins (“Dr. Grodzins”), a physicist

and engineer with extensive experience in researching and

developing x-ray scanner technology.      He worked with Dr.

Rothschild and Bradshaw at AS&E.      He states that Bradshaw

developed the protype handheld x-ray scanner that would become

AS&E’s Mini-Z, while Dr. Rothschild’s primary contribution was

the software coding for the product.



                                  -11-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 12 of 23



    Dr. Grodzins attests that every x-ray backscatter device

will necessarily contain basic universal elements that are known

by all designers in the industry and thus are not proprietary,

including 1) an x-ray tube or other radiation source, 2) a

scanning method, 3) a shielding element and 4) software to

translate the radiation pulses into images.        He also asserts

that a company called Newton Scientific designs the x-ray tubes

used in the products developed by AS&E, Viken and Videray and

that the design and associated power of those tubes is

proprietary to Newton Scientific and not to Viken or any other

company.    Finally, Dr. Grodzins describes the various

differences between the designs of Viken’s HBI-120 and Videray’s

PX1, most importantly that 1) the PX1 is heavier than the HBI-

120 due to its larger detector array and 2) the two devices use

different chopper wheel designs.

    Defendants also submitted the affidavit of former-CEO

Grodzins.    He is the co-founder and former CEO, President and

Chairman of the Board of Directors of Viken (then known as

Heuresis).   He explains that he knew that Bradshaw used his

personal Dropbox account to maintain Viken files, that everyone

working in research and development had access to the files in

his Dropbox and that he had no problem with Bradshaw using his

Dropbox account for that purpose.        He also claims that McCabe

fabricated the allegations against Bradshaw, including that

                                  -12-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 13 of 23



Bradshaw was planning or operating a competing business while at

Viken.   Finally, former-CEO Grodzins states that when Bradshaw

returned his company desktop computer and laptop, he watched

Bradshaw delete all company files from both devices.

    Defendants also submitted the affidavit of Louis Wainwright

(“Wainwright”) who used to work with Dr. Rothschild and Bradshaw

at AS&E.   He attests that he was the Project Manager at AS&E and

that Bradshaw developed the prototype device that would become

the Mini-Z while under his supervision.        Wainwright explains

that there are conventional features of x-ray backscatter

devices common to all instruments in the market, including a

shielding element and chopper wheel, and that there is a limited

number of design options available for those elements which are

not proprietary.   He asserts that the 1) size, 2) shape, 3)

energy, 4) power and 5) weight of handheld x-ray backscatter

devices are readily known to anyone in the field which makes it

impossible to determine whether proprietary information from one

manufacturer was used by another.        Wainwright also notes the

differences between the chopper wheel design and detector

geometry of the HBI-120 and the PX1.       He concludes that Bradshaw

had demonstrated the skill and knowledge while at AS&E to be

able to fully design Videray’s PX1 without any of Viken’s

alleged proprietary and confidential information.



                                  -13-
      Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 14 of 23



      In response to the affidavits submitted by defendants,

plaintiff submitted the affidavit of Joseph Callerame

(“Callerame”), the former Chief Technology Officer of AS&E.             He

attests that he supervised Dr. Rothschild and Bradshaw when they

worked together at AS&E and that Dr. Rothschild, not Bradshaw,

was primarily responsible for the design and development of the

Mini-Z.    Callamere contends that, “[w]hile Mr. Bradshaw was a

good mechanical engineer”, his main role was to execute Dr.

Rothschild’s design.

II.   Motion for a Preliminary Injunction

      A.   Legal Standard

      In order to obtain a preliminary injunction, the moving

party must establish 1) a reasonable likelihood of success on

the merits, 2) the potential for irreparable harm if the

injunction is withheld, 3) a favorable balance of hardships and

4) the effect on the public interest. Jean v. Mass. State

Police, 492 F.3d 24, 26-27 (1st Cir. 2007).        Out of these

factors, the likelihood of success on the merits “normally

weighs heaviest in the decisional scales.” Coquico, Inc. v.

Rodriguez-Miranda, 562 F.3d 62, 66 (1st Cir. 2009).

      The Court may accept as true “well-pleaded allegations [in

the complaint] and uncontroverted affidavits.” Rohm & Haas Elec.

Materials, LLC v. Elec. Circuits, 759 F. Supp. 2d 110, 114, n.2

(D. Mass. 2010) (quoting Elrod v. Burns, 427 U.S. 347, 350, n.1

                                   -14-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 15 of 23



(1976)).     The Court may also rely on otherwise inadmissible

evidence, including hearsay, in deciding a motion for

preliminary injunction. See Asseo v. Pan Am. Grain Co., Inc.,

805 F.2d 23, 26 (1st Cir. 1986).      Ultimately, the issuance of

preliminary injunctive relief is “an extraordinary and drastic

remedy that is never awarded as of right.” Peoples Fed. Sav.

Bank v. People’s United Bank, 672 F.3d 1, 8-9 (1st Cir. 2012)

(quoting Voice of the Arab World, Inc. v. MDTV Med. News Now,

Inc., 645 F.3d 26, 32 (1st Cir. 2011)).

    B.     Application

           1.    Likelihood of Success

                 i.    Breach of Contract

    Under Massachusetts law, to prove a breach of contract the

plaintiff must demonstrate that: 1) “there was an agreement

between the parties”; 2) “the agreement was supported by

consideration”; 3) “the plaintiff was ready, willing, and able

to perform his or her part of the contract”; 4) “the defendant

committed a breach of the contract”; and 5) “the plaintiff

suffered harm as a result”. Bulwer v. Mount Auburn Hosp., 46

N.E.3d 24, 39 (Mass. 2016).

    A valid contract in the form of the NDA clearly existed.

The only dispute is whether Bradshaw breached the terms of that

agreement.    Viken submits that Bradshaw breached the NDA by,

among other things, using proprietary and confidential

                                  -15-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 16 of 23



information without the written consent of the company,

retaining copies of that information after he left the company

and soliciting employees to join his new company while still

employed at Viken.    Defendants contest all of those allegations.

    At both the hearing and in its written submissions,

plaintiff was unable to direct the Court to a single feature of

the PX1 which contained allegedly proprietary or confidential

information of Viken.    Indeed, plaintiff does not contest the

affidavits of Dr. Grodzins and Wainwright which assert that the

shared features of the PX1 and the HBI-120 are generic design

elements generally known in the industry.       Moreover, while

plaintiff argues that Bradshaw has overstated his contribution

to the development of the Mini-Z and HBI-120, it does not

dispute that Bradshaw has extensive knowledge and experience in

this area of technology (and thus is capable of developing an x-

ray backscatter imaging device based on that expertise).

Indeed, in the counter affidavit submitted by plaintiff,

Callerame admits Bradshaw is a capable mechanical engineer.

    Nor has Plaintiff referred the Court to any particular

combination of commonly known design elements that, when

combined, constitutes proprietary or confidential information.

There are apparently key differences between the designs of the

PX1 and the HBI-120, such as the design of the chopper wheel and

the use of a different software system for testing the x-ray

                                  -16-
        Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 17 of 23



device.     Those differences suggest defendants did not merely

copy the proprietary and confidential features of the HBI-120.

    Rather, Viken relies on circumstantial evidence that

Bradshaw’s personal Dropbox account contained numerous files

related to the HBI-120 as well as accusations of McCabe from

2017.    With respect to the files contained in the Dropbox

account, defendants provide the sworn affidavit of former-CEO

Grodzins that he saw Bradshaw delete all of those sensitive

files before departing the company.         Defendants also submit that

plaintiff obtained copies of the Dropbox files from the hard

drive of Bradshaw’s returned work laptop rather than from his

current Dropbox account which plaintiff seems to admit in the

affidavit of its current CEO.        The management of Viken in 2017

clearly did not believe the accusations of McCabe because

Bradshaw was asked to return only a few days after his

termination.      It is strange then that plaintiff now relies on

those very same discredited allegations to support its motion

for injunctive relief.

    Perhaps most telling is the statement of plaintiff’s

counsel at the hearing that Viken would need discovery to

determine what proprietary or confidential features defendants

misappropriated.      A preliminary injunction is an extraordinary

form of relief requiring more than mere speculation to justify.

See, e.g., In re Rare Coin Galleries of Am., Inc., 862 F.2d 896,

                                     -17-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 18 of 23



902 (1st Cir. 1988).    At this stage, plaintiff has referred the

Court only to design features of the PX1 and HBI-120 which are

generally known and universal in the industry.        The mere fact

that the two devices share those features does not support an

inference that defendants copied them from Viken by using its

proprietary and confidential information.       Plaintiff has not

therefore met its burden of demonstrating a reasonable

likelihood of success on its claim for breach of the NDA.

                ii.    Misappropriation of Trade Secrets

    A plaintiff can establish misappropriation of trade secrets

under M.G.L. c. 93, § 42 by proving that the defendant acquired

the trade secret through improper means (including by theft,

bribery, misrepresentation or breach of contract but not by

reverse engineering) or by disclosing or using the trade secret

of another obtained through improper means without that person’s

consent. M.G.L. c. 93, § 42.     A plaintiff may also bring a claim

under the DTSA for misappropriation of a trade secret if it is

related to a product or service used in or intended to be used

in interstate or foreign commerce. 18 U.S.C. § 1836(b)(1).             The

standard for misappropriation under the DTSA is substantially

similar to that under Massachusetts law. Compare 18 U.S.C.

§ 1839(5)-(6), with M.G.L. c. 93, § 42(1)-(2).

    To prevail on a claim of misappropriation of trade secrets

under Massachusetts law, a plaintiff must establish that 1) the

                                  -18-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 19 of 23



information at issue constitutes a trade secret, 2) the

plaintiff took reasonable measures to secure the confidentiality

of the information and 3) the defendant obtained the trade

secret through improper means. Optos, Inc. v. Topcon Medical

Systems, Inc., 777 F. Supp. 2d 217, 238 (D. Mass. 2011); see

also M.G.L. c. 93, § 42(4) (defining “trade secret”).         A trade

secret is any confidential information used in the plaintiff’s

business that “gives [the owner] an advantage over competitors

who do not know or use it”. Id. (quoting J.T. Healy & Son, Inc.

v. James A. Murphy & Son, Inc., 260 N.E.2d 723, 729 (Mass.

1970)).   Matters of public knowledge or information generally

known in an industry cannot be a trade secret. J.T. Healy, 260

N.E.2d at 729; see also Ruckelhaus v. Monsanto Co., 467 U.S.

986, 1002 (1984).

    For the same reasons that plaintiff has failed to

demonstrate a reasonable likelihood of success on its breach of

contract claim, so too has it has failed to demonstrate a

likelihood of success on its claims for misappropriation of

trade secrets.   Viken has not shown that any common features of

the PX1 and the HBI-120 are protectable.       According to the sworn

affidavits of experts in the field, the 1) size, 2) shape, 3)

energy, 4) power and 5) weight of a handheld x-ray backscatter

device and the use of 6) an x-ray tube, 7) a scanning method, 8)

a shielding element and 9) software to translate the radiation

                                  -19-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 20 of 23



pulses into images are all features generally known in the

industry and thus not trade secrets.      Plaintiff has not

controverted the statements of defendants’ affiants.         Indeed,

the particular x-ray anode used by AS&E, Viken and Videray is

supplied by the same third-party manufacturer and thus at least

that component is not the proprietary information of Viken.

    Moreover, plaintiff has not suggested that any particular

combination of those individually unprotectable components is

somehow a protectable trade secret of Viken.        It has not

therefore shown that any of the features of the HBI-120 is a

trade secret, let alone that defendants actually took or used

that information through improper means.

                iii. CFAA Claim

    A claim under the CFAA requires a plaintiff to prove that

the defendant

    knowingly and with intent to defraud, accesse[d] a
    protected computer without authorization, or
    exceed[ed] authorized access, and by means of such
    conduct furthere[d] the intended fraud and obtain[ed]
    anything of value, unless the object of the fraud and
    the thing obtained consists only of the use of the
    computer and the value of such use is not more than
    $5,000 in any 1-year period.

18 U.S.C. § 1030(a)(4).    The phrase “without authorization” is

not defined in the statute, but this Court has previously held

that it should be read broadly to include an employee who

accesses his employer’s computer, without the employer's


                                  -20-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 21 of 23



knowledge, to acquire an interest adverse to his employer.

Guest-Tek Interactive Entm’t, Inc. v. Pullen, 665 F. Supp. 2d

42, 45 (D. Mass. 2009) (citing EF Cultural Travel BV v.

Explorica, Inc., 274 F.3d 577, 582-84 (1st Cir. 2001)).         To

“exceed authorized access” is defined as

    to access a computer with authorization and to use
    such access to obtain or alter information in the
    computer that the accesser is not entitled so to
    obtain or alter.

18 U.S.C. § 1030(e)(6).

    Plaintiff has shown that it maintained sensitive

information on its computers and server and that Bradshaw

accessed that information and downloaded it to his personal

Dropbox account.   It has not demonstrated, however, that he did

so without the permission or consent of Viken.        Indeed, other

members on Viken’s research and development team, including Dr.

Rothschild, apparently had access to the files on Bradshaw’s

personal Dropbox account (as shown through emails sent to and

from Dr. Rothschild’s account) and former-CEO Grodzin attests

that he was aware of and had no issue with Bradshaw’s use of his

personal Dropbox account for that purpose.

    Furthermore, as explained above, plaintiff has not

demonstrated a reasonable likelihood that Bradshaw used that

information in a manner that was adverse to the interests of

Viken or in violation of his obligations under the NDA.


                                  -21-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 22 of 23



Accordingly, plaintiff has not met its burden of demonstrating a

reasonable likelihood of success on the merits of its claim for

violation of the CFAA.

           2.   Potential for Irreparable Harm

    While the likelihood of the success on the merits provides

the “touchstone of the preliminary injunction inquiry”, the

Court also considers the second element, namely irreparable

harm. Philip Morris, Inc. v. Harshbarger, 159 F.3d 670, 674 (1st

Cir. 1998).

    Once a plaintiff has demonstrated a reasonable likelihood

of success on a claim for misappropriation of trade secrets,

irreparable harm is presumed. EchoMail, Inc. v. Am. Express Co.,

378 F. Supp. 2d 1, 4 (D. Mass. 2005).       Because Viken has failed

to demonstrate a reasonable likelihood of success on its claim

for misappropriation of trade secrets, it is not entitled to

that presumption of irreparable harm.       Furthermore, it is

speculative at this point that defendants have or will use any

of the proprietary and confidential information of Viken.

Bradshaw is subject to a presumably valid NDA and is expected to

continue to comply with the terms of that agreement but a

preliminary injunction at this stage is unwarranted.

    Given that plaintiff has failed to satisfy the first two

prongs, it is unnecessary for the Court to address the remaining

factors.

                                  -22-
     Case 1:19-cv-10614-NMG Document 50 Filed 06/14/19 Page 23 of 23



                                 ORDER

    For the forgoing reasons, plaintiff’s motion for a

preliminary injunction (Docket No. 9) is DENIED.



So ordered.

                                    /s/ Nathaniel M. Gorton______
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated June 14, 2019




                                  -23-
